Citation Nr: 1400673	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-49 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a bilateral knee condition, claimed as secondary to service connected bilateral tibia stress reaction.

2.  Entitlement to service connection for a bilateral knee condition, claimed as secondary to service connected bilateral tibia stress reaction.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorneys at Law




WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1978 to February 1981, and from June 1984 to November 1986.
      
This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied reopening a previously denied claim for service connection for a bilateral knee condition, claimed as secondary to service connected bilateral tibia stress reaction. 

The Veteran was afforded a local Decision Review Officer hearing in February 2012, and a Board travel hearing in October 2012.  Copies of the hearing transcripts have been associated with the claims file.


FINDINGS OF FACT

1.  An October 2006 rating decision by the RO denied service connection for a bilateral knee condition, claimed as secondary to service connected bilateral tibia stress reaction.

2.  Since the October 2006 rating decision, the additional evidence that was not previously considered regarding a bilateral knee condition is new and material.

3.  Currently diagnosed bilateral knee condition is etiologically related to service connected bilateral tibia stress reaction.


CONCLUSION OF LAW

1.  The October 2006 RO decision which denied service connection for a bilateral knee condition, claimed as secondary to service connected bilateral tibia stress reaction is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence having been received, service connection for a bilateral knee condition, claimed as secondary to service connected bilateral tibia stress reaction is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 20.1105 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, currently diagnosed bilateral knee condition is secondary to service connected bilateral tibia stress reaction.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is granting the claim for service connection for a bilateral knee condition.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Legal Criteria to Reopen Service Connection

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2013).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996).  See also Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low").

Service Connection Legal Authority

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).   To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The evidence of record indicates that the Veteran has degenerative joint disease of the knees, which a chronic disease listed under 38 C.F.R. § 3.309(a); however, because Board is granting secondary service connection, the presumptive service connection provisions at 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Analysis of Service Connection Claim for a Bilateral Knee Condition

The Veteran's claim for service connection for a bilateral knee condition, claimed as secondary to service connected bilateral tibia stress reaction, was denied in an October 2006 rating decision on the basis that the Veteran's knee condition was not etiologically related to her service connected tibia disability.  The Veteran was notified of the October 2006 decision by a letter dated in November 2006.  No evidence was received within the year following the November 2006 letter such that the provisions of 38 C.F.R. § 3.156(b) would apply; therefore, the October 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Prior to the October 2006 rating decision, the evidence of record consisted of lay statements from the Veteran and her husband, including her October 2004 claim, a December 2004 VA compensation bone examination, and a June 2006 VA compensation joints examination.  The December 2004 VA examiner was not able to review the service treatment records or any other medical records.  Based on a clinical examination and history given by the Veteran, the VA examiner determined that the Veteran had a minimal amount of degenerative change in both knees.  The VA examiner concluded that he could not determine the etiology of the Veteran's knee pain.  The June 2006 VA examiner did not review the claim file.  After conducting a clinical examination of the Veteran, the VA examiner diagnosed the Veteran with degenerative joint disease.  The VA examiner noted that Veteran had knee surgery for a torn meniscus in 1990, and remarked that "no record associating this with her bilateral tibial stress fracture was identified."  Rather, the VA examiner indicated that the Veteran's disorder was more likely due to the 1990 surgery or her recent weight gain.

Since the October 2006 rating decision, evidence added to the record includes the Veteran's lay statements, transcripts from the February 2012 DRO hearing and the October 2012 Board hearing, VA outpatient treatment records, and a February 2009 statement from J.M.D., M.D., an orthopedic surgeon.  In the February and October 2012 hearings, the Veteran asserted that she had been treated for knee pain, secondary to her tibia fractures, while in service, and that this information had not been considered by the RO.  In his February 2009 statement, Dr. J.M.D. noted that the Veteran initially experienced bilateral tibia stress fractures during her first tour of duty.  He went on to state that, during her second tour of duty, the Veteran developed posttraumatic arthritis of the knees.  He noted that her condition has worsened since her last examination in 2006.  Dr. J.M.D. concluded that the Veteran's current knee condition is more likely than not due to the initial in-service tibia fracture.  

The February 2012 DRO hearing, the October 2012 Board hearing, and the February 2009 statement from J.M.D. are all new to the file and raise a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a bilateral knee condition.  See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the Board will now consider service connection for a bilateral knee condition, claimed as secondary to service connected bilateral tibia stress reaction on the merits.

The Board finds that the evidence is in relative equipoise on the question of whether the Veteran's current bilateral knee condition is caused by her service connected bilateral tibia stress reaction.  As noted, the June 2006 VA compensation examiner determined that the Veteran's knee condition was not related to service connected tibia stress reaction.  Rather, the June 2006 VA examiner concluded that the Veteran's bilateral knee condition was more likely a result of her 1990 surgery or her recent weight gain.  The June 2006 VA examiner did not review the Veteran's service treatment records, but instead obtained her medical history from the Veteran herself.  The VA examiner did not address the Veteran's statements that she experienced knee pain during active service, in relation to her tibia stress reaction.

In contrast, Dr. J.M.D. in his February 2009 statement opined that the Veteran's knee condition was caused by her service connected bilateral tibia stress reaction.  Dr. J.M.D. did not review the Veteran's service treatment records, but did consider her statements regarding in-service knee pain in forming his medical opinion.  A review of the service treatment records reveals that the Veteran went to sick call in July 1986 complaining of knee pain.  Additionally, a July 1986 orthopedic medical record notes that the Veteran has a history of bilateral pain from the knees to the ankles.  

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current bilateral knee condition is secondary to service-connected bilateral tibia stress reaction.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a bilateral knee condition, secondary to service connected bilateral tibia stress reaction, is granted.


______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


